Citation Nr: 1640476	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  10-40 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent, effective August 14, 2001, and in excess of 50 percent, effective January 31, 2003, for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for service-connected scars of the left arm/hand and right foot.

3.  Entitlement to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. Durham, Counsel



INTRODUCTION

The Veteran had active service from November 1965 to November 1967.  He also served in the Army National Guard of Puerto Rico. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from February 2009 and September 2010 rating decisions of the VA RO.

Although the Veteran initially requested both a local and a Travel Board hearing, in a March 2011 statement, he stated that he wished to withdraw his requests for a hearing.  He subsequently submitted a VA Form 9 in 2012, perfecting his appeal, reiterating that he did not want a hearing. Therefore, his requests for a hearing were withdrawn. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of the claims on appeal.
	
With regard to the Veteran's service-connected scars claim, the Veteran underwent a VA scars examination most recently in April 2010.  The examiner noted 5 scars on his left hand/arm and right foot.  While the Veteran reported that all of these scars were painful, the examiner only noted that 1 of the scars was painful upon examination.  In order to gain clarity on the symptoms pertaining to the Veteran's scars, and as this examination is over 6 years old, the Board finds that this issue should be remanded in order to provide the Veteran a current VA examination.

Further, the Board notes that the Veteran was last provided a VA PTSD examination in 2011.  As it has been over 5 years since the Veteran's PTSD was last evaluated,  this issue should be remanded as well in order to provide the Veteran a current VA examination.

Several of the Veteran's VA outpatient records note he is active in group therapy for PTSD at the Arecibo Vet Center.  None of these records are in his file. 

With regard to the Veteran's TDIU claim, resolution of the Veteran's scars and PTSD claims are inextricably intertwined with resolution of the Veteran's pending TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Finally, all outstanding VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all available treatment records from the VA Caribbean Healthcare System from May 2015 to the present. 

2. Obtain records from the Arecibo Vet Center from 2010 to the present. 

3. Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected scars of the left arm/hand and right foot.

4. Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  

5. Then, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  Failure to report for any scheduled examination may result in the denial of a claim.   See 38 C.F.R. § 3.655 (2015).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

